Citation Nr: 1532994	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to July 22, 2014.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine on and after July 22, 2014.  

3.  Entitlement to a total disability evaluation based on individual unemployability on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In that decision, the RO implemented the Board's December 2011 award of service connection for a lower back disorder, and assigned a 10 percent initial evaluation effective the Veteran's June 2005 date of claim.  The Veteran appealed that initial evaluation, and the RO increased the evaluation in a July 2014 decision and statement of the case (SOC), effective the date of the most recent VA examination.  As such, the Veteran's service-connected degenerative disc disease of the lumbar spine is currently assigned a 20 percent evaluation as of July 22, 2014.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher initial evaluation remain on appeal and have been recharacterized as reflected on the title page.  

The Board remanded the case for further development in October 2014.  In the October 2014 remand, the Board noted the Veteran's March 2012 notice of disagreement (NOD) asserting that his 1998 retirement had been premature, but necessary, due to persistent lower back pain.  As such, it followed that a request for total disability based on individual unemployability (TDIU) was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The case has since been returned to the Board.  
The documents in the Veteran's Virtual VA claims file are largely related to his pension claims.  Virtual VA also includes the April 2015 social and industrial survey and records from the Birmingham VA Medical Center (VAMC) for treatment from June 2007 to April 2015.  The Agency of Original Jurisdiction (AOJ) reviewed these records in the May 2015 supplemental statement of the case (SSOC).  The Veterans Benefits Management System (VBMS) largely reflects the representative's FOIA requests and the AOJ's compliance with those requests.  VBMS also shows the AOJ's December 2014 and January 2015 attempts to recover Dr. EAC's treatment records on behalf of the Veteran.  Otherwise, the records in Virtual VA and VBMS are duplicative of those in his physical claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 22, 2014, and considering functional loss, the Veteran's degenerative disc disease of the lumbar spine restricted his forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  The disability did not restrict forward flexion of the thoracolumbar spine to 30 degrees or less; and did not cause favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

2.  Throughout the appeal period, the Veteran's degenerative disc disease of the lumbar spine has not restricted his forward flexion of the thoracolumbar spine to 30 degrees or less; or caused favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3.  The evidence of record demonstrates that the Veteran is unemployable solely due to his service-connected disability.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent evaluation, but no higher, have been met for degenerative disc disease of the lumbar spine prior to July 22, 2014.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242-5237 (2014).  

2.  The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met at any point during the appellate period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242-5237 (2014).  

3.  The criteria for a TDIU on an extra-schedular basis has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341(a), 4.3, 4.16(b), 4.17, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's June 2005 claim for service connection of degenerative disc disease of the lumbar spine, and prior to the adjudication of that claim in October 2005, the RO mailed the Veteran a letter in June 2005 fully addressing all notice elements.  Furthermore, as this is an appeal arising from the initial grant of service connection, the June 2005 notice was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records with the file in August 2005.  The RO has also associated VA treatment records with the file.  In June 2010, the Veteran had identified private treatment through Dr. EAC by submitting a statement from Dr. EAC in support of his claim.  The AOJ has made attempts to recover Dr. EAC's treatment records in fulfillment of the VA's duty to assist, and those efforts will be discussed in further detail below.  

In November 2010, May 2011, July 2014, and November 2014, the VA provided the Veteran with VA examinations.  Additionally, the Veteran had a social and industrial survey in April 2015.  The reports and opinions of these examinations are adequate, as are the results of the social and industrial survey.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, each examination report shows that that the examiner considered the relevant history of the Veteran's in-service back injuries during basic training and later in France as an Air Force warehouse specialist, addressed his symptoms, and performed a thorough orthopedic examination.  Each examiner also provided findings that can be applied to the Schedule for Rating Disabilities.  Thus, the examinations are adequate.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in November 2014 and interviewed in April 2015.  38 C.F.R. 
§ 3.327(a).  The Veteran's October 2014 statement was his most recent communication with the VA, and this statement predated his November 2014 VA examination.  At the April 2015 interview for the social and industrial survey the Veteran reported that his most recent flare-up was six to seven months ago.  The Birmingham VAMC treatment records corroborate that the Veteran did not have any flare-ups from October 2014 through April 2015, and show only occasional report of lower back pain treated with tramadol and a home exercise program originally prescribed by a physical therapist.  Therefore, there is no indication of record that his lower back problems are more severe than they were in November 2014 and April 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's October 2014 remand directives.  As described above, in October 2014 and April 2015 the AOJ associated the Veteran's Birmingham VAMC treatment records with the Veteran's Virtual VA file.  In November 2014, the AOJ afforded the Veteran with a further VA examination, and in April 2015, the AOJ afforded the Veteran with a social and industrial survey.  As such, the AOJ has complied with the October 2014 remand directives regarding the Veteran's outstanding VA treatment records and VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's private treatment records, in November 2014, the AOJ sent the Veteran a VA Form 21-4142 requesting his authorization to release Dr. EAC's records.  In December 2014, the AOJ used the Veteran's VA Form 21-4142 to contact Dr. EAC requesting his private treatment records, and notified the Veteran of their efforts on his behalf.  Later that month, the AOJ notified the Veteran of Dr. EAC's failure to respond, and in January 2015, the AOJ made a second request.  Unfortunately, Dr. EAC never responded.  While the VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers, such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1).  Here, the AOJ has made both the initial request and the follow up request.  Therefore, the Board finds that making the initial and follow-up requests for Dr. EAC's private treatment records and provided required notice to the Veteran constitutes substantial compliance with the October 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  

Neither the Veteran nor his representative has identified any other outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Evaluation for Degenerative Disc Disease

The Veteran seeks an increased initial evaluation for his service-connected back problems.  In the January 2012 rating decision on appeal, the RO granted service connection for degenerative disc disease, and assigned a ten percent initial evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237, effective his June 13, 2005 date of claim.  In a July 2014 rating decision and SSOC, the RO increased this initial evaluation to 20 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237, effective the date of the July 22, 2014 VA examination.  The Veteran argues that the evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence supports increased initial evaluation.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's service connected lower back problems have been assigned a ten percent evaluation from June 13, 2005 to July 21, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237 and a 20 percent evaluation on and after July 22, 2014 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5237 indicates that degenerative disc disease be evaluated under the General Rating Formula for Diseases and Injuries to the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  
For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).  

The Veteran's VA treatment records show prescription for Naproxen for lower back pain and methocarbamol for muscular spasm in November 2002.  In May 2005, X-rays demonstrated mild degenerative disc disease from L3 through S1.  In June 2005, the Veteran switched from Naproxen for pain to Tylenol.  The prescription records reflect that the Veteran stayed on Tylenol and methocarbamol through June 2007.  In October 2009, the Birmingham VAMC treatment notes reflect a full range of motion, without tenderness to palpation over the spine.  The Veteran was referred for a TENS unit in December 2010.  In September 2012, the Veteran reported a flare-up, and described that he had self-treated the flare-up with Naproxen twice daily and aspirin daily.  In October 2014, the Veteran described his lower back pain to his healthcare providers as stable using tramadol as needed.  In February 2015, VA treatment notes reflect continued lower back pain and treatment with tramadol.  In March 2015, the Veteran attended a physical therapy class, to receive instruction as to the use of heating pads, shower chairs, and grab bars; and in April 2015, he discontinued physical therapy.  

At a November 2010 VA examination, the Veteran described his in-service injuries.  The Veteran also recounted fewer than annual flare-ups lasting for hours at a time, but estimated that during a flare-up he would lose a substantial portion of his range of motion.  While the Veteran did report urinary frequency and urgency, as well as erectile dysfunction, the examiner found that this was related to his benign prostatic hypertrophy rather than his lower back pain.  The Veteran denied muscular spasms and incapacitating episodes.  The examiner objectively noted the Veteran's posture and gait to be normal, without abnormal spinal curvature, spasm, atrophy, or guarding.  He measured the Veteran's range of motion to be 61 degrees of flexion, 12 degrees of extension, 17 degrees of right lateral flexion, 14 degrees of left lateral flexion, 11 degrees of right lateral rotation, and 10 degrees of left lateral rotation; with a combined range of motion of 125 degrees, and no objective evidence of pain through this range of motion.  While the examiner did note pain on repetition, he found no additional functional limitation after three repetitions.  The examination report further included the normal results of a sensory examination of each lower extremity.  The Veteran denied radiating pain.  Examination also showed normal reflexes of the bilateral lower extremities and normal muscle tone.

At the May 2011 VA examination, the examiner noted the Veteran's Naproxen and tramadol prescriptions, and the December 2010 radiology reports showing degenerative disc disease and facet arthropathy at L5.  The Veteran described how the chronic back pain has gotten progressively worse over the years.  The Veteran reported intermittent flare-ups of pain once or twice a year for three to seven days at a time, and estimated that he would lose a substantial portion of his range of motion and functional abilities during flare-up.  The Veteran also recounted treatment with a heating pad and his prescription medications during these times of flare-up.  The Veteran again reported erectile dysfunction to the examiner, who considered this related to the Veteran's diabetes.  Despite reporting muscular spasms, the Veteran reported no incapacitating episodes due to his spinal disease.  The examiner objectively noted normal posture and gait, without abnormal spinal curvature, spasm, atrophy, or guarding.  He measured the Veteran's range of motion as 70 degrees of flexion, 10 degrees of extension, 20 degrees of both right and left lateral flexion, and 20 degrees of both right and left lateral rotation, for a combined range of motion of 160 degrees.  The examiner found no objective evidence of pain in this range of motion, and no pain or additional limitation after three repetitions.  The examination report noted the normal sensory examinations of each lower extremity.  

In the Veteran's March 2012 NOD, he described three to four flare-ups per year causing him to be bedridden for days.  He described that the most recent of these flare-ups, the prior year, had caused him to remain in bed for over a week.  

At the July 2014 VA examination, the Veteran reported no new problems or complaints since the May 2011 VA examination, and specifically denied flare-ups affecting the function of his lumbar spine.  The examiner objectively noted the Veteran's tenderness to palpation, but did not note spasm.  The examiner also objectively noted guarding, but found that this guarding did not affect the Veteran's gait or spinal contour.  The examiner measured the Veteran's range of motion as 40 degrees of flexion, 10 degrees of extension, 20 degrees of right lateral flexion, 10 degrees of left lateral flexion, 5 degrees of right lateral rotation, and 5 degrees of left lateral rotation, for a combined range of motion of 90 degrees.  This time, the examiner found objective evidence of pain in this range of motion at 30 degrees of flexion, 10 degrees of extension, 20 degrees of right lateral flexion, and 10 degrees of left lateral flexion, without pain on lateral rotation.  The Veteran could not perform repetitive use testing.  The examination report again included the results of a normal sensory examination of each lower extremity.  There were abnormal reflexes, but negative straight leg raise testing and no signs or symptoms of radiculopathy.  The examiner noted no impact on the Veteran's ability to work due to his retirement, and no intervertebral disc syndrome.  

The Veteran specified in an October 2014 statement that his flare-ups last for three to five days, during which he uses his pain medication and a heating pad.  

At the November 2014 VA examination, the Veteran reported three to four flare-ups per year, during which he self-treats by staying in bed, using assistance to rise, and taking his prescription tramadol three times per day.  The Veteran reported pain across his left buttock but no pain with weightbearing.  The examiner objectively noted the Veteran's guarding, but found that this guarding did not affecting the Veteran's gait or spinal contour; and further found no spasm.  The examiner measured the Veteran's range of motion as 60 degrees of flexion, 10 degrees of extension, 15 degrees of both right and left lateral flexion, and 15 degrees of both right and left lateral rotation, for a combined range of motion of 130 degrees, with objective evidence of pain limiting this range of motion at these end points, but no additional loss of function or limitation of range of motion after three repetitions.  The examination report again included the results normal of a sensory examination of each lower extremity, and the Veteran denied radicular pain.  There were normal reflexes, but a positive straight leg raise on the left.  

The November 2014 examiner's report of the impact of the Veteran's service-connected lower back problems will be discussed in more detail below in the context of his claim for TDIU.  Similarly, the April 2015 social and industrial survey largely related to the Veteran's ability to work and will be discussed in greater detail below.  The April 2015 social and industrial survey included no diagnostic testing, range of motion studies, or sensory examination.  However, at the April 2015 social and industrial survey, the Veteran did report two flare-ups per year lasting four to five days.  He referred to having more flare-ups per year, two to three, when he was still working; but made clear that currently he has two per year, most recently six to seven months prior.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to 20 percent evaluation for his service-connected degenerative disc disease prior to July 22, 2014.  The Veteran has been shown to have a limited range of motion.  Although the severity of this limitation of motion has fluctuated throughout the appellate period, the Veteran's range of motion has always been less than Note (2) of General Rating Formula's definition of normal.  At its most limited, the Veteran's range of motion was 40 degrees of flexion, with 90 degrees of combined range of motion at the July 2014 VA examination.  The range of motion measured at that July 2014 examination supported the award of increased evaluation in the RO's July 2014 rating decision.  Notably, the Veteran's measured range of motion at the November 2010, May 2011, and November 2014 VA examinations would only support a 10 percent evaluation.  However, resolving all reasonable doubt in favor of the Veteran, during flare-up, his range of motion would be more limited.  The Veteran estimated at the November 2010 VA and at the May 2011 VA examinations that his range of motion would be significantly additionally limited during flare-up.  Thus, taking into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings of DeLuca, supra, the Veteran has been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss during flare-ups.  Therefore, a 20 percent evaluation is warranted under the General Rating Formula throughout the appellate period.  

An evaluation in excess of 20 percent is not warranted at any time during the appellate period.   Forward flexion of the thoracolumbar spine has not been restricted to 30 degrees or less and there is no favorable ankylosis of the entire thoracolumbar spine.  Indeed, as noted above, even when taking into consideration flare-ups, the Veteran has never demonstrated less than 30 degrees of forward flexion.  Additionally, the Veteran has given varying descriptions of the frequency and duration of his flare-ups, but at their most frequent and longest, he has reported flare-ups three to four time per year, lasting "a week or so," according to his October 2014 statement.  This suggests that the majority of the time, the Veteran is not experiencing a flare-up.  His range of motion as measured by the July 2014 VA examiner is a closer approximation of the baseline level of severity of his service-connected disability.  The Veteran said as much in that October 2014 statement, when he referred to his most recent VA examination (the July 2014 VA examination) as a day he was in tremendous pain.  Moreover, the aforementioned range of motion findings indicate limitation of motion, but not that the Veteran's lumbar spine is fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, there is no higher evaluation available under the General Rating Formula, under any other diagnostic code.  

Alternatively, the Veteran has also never had a diagnosis of intervertebral disc syndrome.  The July 2014 VA examiner found there was no intervertebral disc syndrome.  None of the Birmingham VAMC treatment records indicated the presence of intervertebral disc syndrome.  The Veteran himself has never claimed to have intervertebral disc syndrome in his lay statements.  However, the Veteran has repeatedly claimed that he has required periods of bed rest due to his lumbar spine flare-ups.  Applying the criteria despite the lack of diagnosis for intervertebral disc syndrome, there is no evidence that the Veteran has been prescribed bed rest by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome Formula, Note (1).  The VA treatment records do not reflect that any healthcare provider has ever issued a prescription or notation for bedrest.  Even if the Veteran received treatment by a physician for back pain as he indicated in his March 2012 NOD, mere treatment is not the equivalent of being prescribed bed rest. 

Nevertheless, the evidence does not show that the Veteran has had incapacitating episodes meeting the durational requirement for a higher rating under the intervertebral disc syndrome rating criteria noted above.  The Board does note the Veteran's October 2014 lay statement that he has reported flare-ups three to four time per year, lasting "a week or so."  Despite his varying descriptions of flare-ups, three to four times per year are the highest frequency he has ever reported, and a week was the longest duration he has ever reported.  Therefore, the available evidence does not support an evaluation in excess of 20 percent under the Intervertebral Disc Syndrome Formula based on incapacitating episodes.

The Board further finds there are no objective neurologic manifestations due to the lumbar spine disability to be rated separately.  Again, each of the VA examination reports included the normal results of a sensory examination of each lower extremity.  Although there were a few complaints of radiating pain and some abnormal reflex findings, overall, the objective findings were against any neurological manifestations.  At the November 2010 and May 2011 examinations, the examiners related the Veteran's erectile dysfunction and urinary frequency to nonservice-connected benign prostatic hypertrophy and diabetes.  At the November 2014 VA examination, the Veteran specifically denied radicular pain.  The VA treatment records include no complaints or diagnosis for radiculopathy or neuropathy.  Thus, the Board concludes that the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency warranting a separate disability rating.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not the Veteran raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lower back disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of pain, muscle spasms, guarding, and limitation of motion and additional functional loss during flare-ups.  As discussed above, there are higher ratings available under the General Rating Formula, but the Veteran's disability is not productive of such manifestations.  

Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required hospitalization for his lumbar spine disability during the appellate period.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The effect of the Veteran's service-connected degenerative disc disease on his employment shall be discussed in greater detail below.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected lower lumbar spine strain with degenerative disc disease under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Total Disability Based on Individual Unemployability

If a schedular rating is less than total, a TDIU is assigned if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  However, it is also the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate where there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

In exceptional circumstances, where the Veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on an extra-schedular basis upon a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).

A Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience; but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  38 C.F.R. § 4.1.  The question, instead, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Requiring a Veteran to prove that he is 100-percent or totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on a review of the relevant evidence, the Board finds that the evidence supports his claim of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board observes that he does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time during the period of this appeal.  
There is just one service-connected disability, his degenerative disc disease of the lumbar spine, rated as 20-percent disabling.  Consequently, he can only receive a TDIU instead on an extra-schedular basis under the alternative provisions of § 4.16(b), and provided it is established that he is indeed unemployable due to this service-connected disability.

In the November 2014 VA examination report, the examiner offered the opinion that in light of the Veteran's daily limitations, pain, and frequent flare-ups he would be prohibited from physical labor.  The examiner also felt that he would not be able to perform sedentary labor due to pain with prolonged positioning and degenerative joint disease of the sciatic joints.  The examiner concluded that the Veteran was fully unemployable at that time.  Notably, this opinion gave no consideration to the Veteran's non-service connected conditions such as benign prostatic hypertrophy, diabetes, or chronic lymphoid leukemia; and was based solely on arthritic changes in his lumbar spine.  

In the December 2014 administrative review for extra-schedular consideration under 38 C.F.R. § 4.16(b), the Director of the Compensation and Pension Service provided an opinion that entitlement to an extra-schedular TDIU was not warranted.  The opinion did not contain any rationale other than noting that the Veteran retired at age 65 and that his evaluations were for 10 and 20 percent.  

An April 2015 social and industrial survey was conducted.  At that interview, the Veteran recounted that he retired in 1999 because he could not work anymore due to his back problems.  His employer had assigned him work that he could not physically perform, and he had to retire to keep from being fired.  The Veteran recalled excessive absences in the last few years of his employment due to multiple flare-ups of back pain per year.  The Veteran also reported that he had been a portable grinder at US Pipe for 15 years, that he had conducted electrical appliance repair for 40 years intermittently during periods of unemployment, that he had been a forklift driver for 8 to 9 years and a machine operator for 12 years.  The Veteran's daughter added that the doctor had put him on light duty, but that the Veteran's employer had denied him accommodations for his disability.  The examiner noted that he was a psychiatrist, that the Veteran did not have any mental health issues, and then provided the results and opinion of the November 2014 examination.  

The Board finds that an award of extra-schedular TDIU is warranted.  Despite the low level of evaluation assigned to the Veteran's lumbar spine disability, there is a positive opinion of record that is probative as it was based upon the interview of the Veteran and the medical records and the examiner provided a supporting explanation.  The negative opinion from the C&P Director contained no rationale whatsoever, not even to rebut the findings of the November r2014 examiner.  Furthermore, the 2015 social and industrial survey was conducted by a psychiatrist; this does not appear to be an appropriate examiner to provide an opinion regarding the impact of an orthopedic disability on employability.  Moreover, that examiner merely recounted the opinion of the November r2014 examiner, which was positive.  The Veteran's lay statements are competent and credible as to circumstances surrounding his retirement and his allegations that he has had ongoing problems with his lower back which have affected his employment, including having difficulty with the physical requirements of his job at U.S. Pipe.  The November 2014 VA examiner further provided that the Veteran could also not perform any sedentary employment due to the pain associated with prolonged sitting.  

Without a probative opinion in the claims file indicating that the Veteran is not unemployable due to his service-connected disability, the Board must find that a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, an initial evaluation of 20 percent evaluation, but no higher, is granted for degenerative disc disease of the lumbar spine, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent evaluation for service-connected degenerative disc disease of the lumbar spine is denied.

Entitlement to an extra-schedular TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


